Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 24, 2022

                                      No. 04-22-00153-CV

 IN RE ALAMO TRANSIT COMPANY; ALAMO GARDEN, INC.; ALAMO CEMENT
     COMPANY; ALAMO CONCRETE PRODUCTS COMPANY; FERNANDO
                MASCORRO; AND ARNOLDO CANALES

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 21-08-40320-MCV
                          Honorable Maribel Flores, Judge Presiding


                                         ORDER

        On April 19, 2022, we granted Relators’ and Real Party in Interest’s joint motion to abate
for them to finalize their settlement agreement, and we abated this proceeding until May 23,
2022.
        On May 24, 2022, the parties filed a joint motion to extend the abatement for ten days so
the parties may fund the settlement.
        The joint motion is granted; this proceeding is abated until Friday, June 3, 2022, or until
further order of this court.

       It is so ORDERED on May 24, 2022.

                                                            PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT